THE THIRTEENTH COURT OF APPEALS

                                    13-16-00397-CR


                                 Samuel Gene Hill Jr.
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     424th District Court of Burnet County, Texas
                                Trial Cause No. 44782


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

November 16, 2017